DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON GREEN
Claim(s) 21-22, 24-26 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,941,434 to Green.
Regarding claim 21, Green discloses a retention system, comprising: a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from the held object) and defined by a perimeter wall (perimeter wall of 14 – Fig. 1); a first retention element (18A) comprising a single elongate body coupled to the body, wherein a first end of the single elongate body is coupled to a first portion of the perimeter wall (Fig. 1) and a second end of the single elongate body is coupled to a second portion of the perimeter wall (Fig. 1 – 18A is coupled to the opposite perimeter wall via the connection to 18B; see applicant’s para. 0025, which expressly allows for indirect coupling); and a second retention element (20B) coupled to and extending from the perimeter wall at a first end of the body (Fig. 1), wherein a portion of the second retention element overlaps a first portion of the first retention element in a retention position (Figs. 1-3), wherein the second retention element is fixedly coupled to the body (Fig. 1) with a fixation element (hook/loop – Fig. 1) disposed on the second retention element and a first complimentary fixation element on the body (strap 20A with complementary hook/loop); and a third retention element (19B) coupled to and extending from the perimeter wall at a second end of the body (Fig. 1), wherein a portion of the third retention element overlaps a second portion of the first retention element in a retention position (Figs. 1-3), wherein the first portion and the second portion are different, wherein the third retention element is fixedly coupled to the body with a fixation element (hook/loop – Fig. 1) disposed on the third retention element and a second complimentary fixation element on the body (strap 19A with complementary hook/loop), and wherein the first retention element, the second retention element, and the third retention element are configured to engage a weapon system to maintain the weapon system in a fixed position with respect to the body (Figs. 1-3 – the retention elements are capable of engaging a weapon as claimed).  To the extent the order of the retention elements is in doubt, overlapping the second and third retention elements on top of the first retention element would have been obvious because it only involves choosing from a finite number of predictable strap orders to use (i.e. the first retention element is either over or under the second and third retention element).
Regarding claim 22, Green fails to disclose whether the first retention element (18A) is releasably coupled to the body.  However, Green discloses another embodiment of a mounting plate, in which a strap is releasably coupled to the body (Fig. 4 – via hook/loop 82a/b on strap 79).  It would have been obvious to one of ordinary skill to have used hook/loop to releasably attach the first retention element (18A) to the body because doing so only involves a simple substitution of one known, equivalent strap attachment method for another to obtain predictable results.  Further, using hook/loop would result in easier replacement/cleaning of the straps when worn or dirty.
Regarding claim 24, Green discloses wherein the first retention element elongate body (18A) is a flexible strap (Fig. 1).
Regarding claim 25, Green discloses wherein the first retention element is configured to engage a coupling element of the weapon system (18A would be capable of engaging a coupling element of the weapon in a variety of ways, for example by securing against a portion of the exterior of the weapon).
Regarding claim 26, Green as modified in claim 22 discloses wherein a first portion of the first retention element comprises a first side (82a) of a hook-and-loop fastener and a second portion of the first retention element comprises a second side (82b) of the hook-and-loop fastener.
Regarding claims 30-31, Green discloses wherein the second surface of the body comprises an attachment mechanism (clip 36) configured to couple the body to a concealable surface, wherein the concealable surface is selected from the group consisting of: a surface of an article of clothing, a surface of an item of furniture, a surface of a vehicle, a surface of a container, and a surface of a structure (36 is capable of securing to one or more of these surfaces).

REJECTION BASED ON YOUNG IN VIEW OF GREEN
Claims 32-33 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2003/0205595 to Young in view of Green.
Regarding claim 32, Young discloses a system, comprising: an article of clothing (pants 50); and a retention system coupled to the article of clothing, the retention system comprising: a body (Fig. 4 - rear half of holster 11) comprising a first surface (surface facing outward in Fig. 4) and a second surface (surface facing inward in Fig. 4), wherein the second surface is coupled to the article of clothing (Fig. 4); a first retention element (front half of holster 11).  Young fails to disclose the claimed details of the body and retention element.  Green discloses a personal carrier including a body (14) comprising a first surface (surface facing the held object) and a second surface (surface facing away from the held object) and defined by a perimeter wall (perimeter wall of 14 – Fig. 1); a first retention element (18A) comprising a single elongate body coupled to the body, wherein a first end of the single elongate body is coupled to a first portion of the perimeter wall (Fig. 1) and a second end of the single elongate body is coupled to a second portion of the perimeter wall (Fig. 1 – 18A is coupled to the opposite perimeter wall via the connection to 18B; see applicant’s para. 0025, which expressly allows for indirect coupling); and a second retention element (20B) coupled to and extending from the perimeter wall at a first end of the body (Fig. 1), wherein a portion of the second retention element overlaps a first portion of the first retention element in a retention position (Figs. 1-3), wherein the second retention element is fixedly coupled to the body (Fig. 1) with a fixation element (hook/loop – Fig. 1) disposed on the second retention element and a first complimentary fixation element on the body (strap 20A with complementary hook/loop); and a third retention element (19B) coupled to and extending from the perimeter wall at a second end of the body (Fig. 1), wherein a portion of the third retention element overlaps a second portion of the first retention element in a retention position (Figs. 1-3), wherein the first portion and the second portion are different, wherein the third retention element is fixedly coupled to the body with a fixation element (hook/loop – Fig. 1) disposed on the third retention element and a second complimentary fixation element on the body (strap 19A with complementary hook/loop), and wherein the first retention element, the second retention element, and the third retention element are configured to engage a weapon system to maintain the weapon system in a fixed position with respect to the body (Figs. 1-3 – the retention elements are capable of engaging a weapon as claimed).  It would have been obvious to one of ordinary skill to have used Green’s body/retention element in Young because doing so only involves a simple substitution of one known, equivalent holding element for another to obtain predictable results.  To the extent the order of the retention elements is in doubt, overlapping the second and third retention elements on top of the first retention element would have been obvious because it only involves choosing from a finite number of predictable strap orders to use (i.e. the first retention element is either over or under the second and third retention element).
Regarding claim 33, Young discloses wherein the article of clothing comprises a concealment feature (releasable flap in fig. 2) configured to be transitioned from a first position (flap open – Fig. 2) in which the retention system is visible to a second position (flap closed) in which the retention system is concealed by the concealment feature.  
Regarding claim 35, Young discloses wherein the concealment feature comprises a first coupling element (half of zipper – Fig. 2) and the article of clothing comprises a second coupling element (other half of zipper – Fig. 2), and wherein the first coupling element and the second coupling element are configured to releasably couple a portion of the concealment feature to the article of clothing (Fig. 2).
Regarding claim 36, Young discloses wherein the article of clothing includes a releasable coupling mechanism (half of zipper – Fig. 2) configured to maintain the concealment feature in the second position.
Regarding claim 37, Young fails to disclose the coupling mechanism being hook and loop.  However, elsewhere Young discloses using hook and loop to secure two pieces of material together (59).  It would have been obvious to one of ordinary skill to have used hook and loop as the coupling mechanism because doing so only involves a simple substitution of one known, equivalent securing element for another to obtain predictable results.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young and Green, further in view of US Patent 5,692,237 to Bennett.
Regarding claim 34, Young discloses wherein the concealment feature comprises a strip at least partially fixedly coupled to the article of clothing (Fig. 2 – left and bottom are sewn).  Young fails to disclose the material of the strip.  However, Bennett discloses a fabric strip (see abstract).  It would have been obvious to one of ordinary skill to have used fabric in Young’s pants because doing so only involves choosing from a finite number of predictable materials to use in an article of clothing.  To the extent there is any question about the fixed coupling in Young, Bennett also discloses fixedly coupling one side to the article of clothing (Col. 3, lines 64-67).  It would have been obvious to one of ordinary skill to have fixedly coupled at least one side of the strip to secure the strip against unintended detachment and loss.  
Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the new language in the independent claims (page 7), see the rejection above based on Green.  Applicant argues that the separate connected straps in Green do not form a single elongate body.  However, Green is able to satisfy the claim language when only using one of the straps, as described in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734